Exhibit 10.59 Location Based Technologies PocketFinder Rev B Prepared by Rod Landers Spectrum Design Solutions, Inc. April 19, 2010 1 Table of Contents Executive Summary 3 Non-Recurring Costs 3 Technical Approach 4 Statement of Work 4 Phase 1: Product Requirements (Not Quoted) 4 Phase 2: Preliminary Design and Alpha Prototype Build 4 Phase 3: Detailed Design and Beta Prototype Build 5 Phase 4: Pilot Production 5 Phase 5: Production 5 Milestones 6 Deliverables 6 Key Assumptions 6 Project Authorization 7 2 Executive Summary Location Based Technologies, (LBT) is in the pre-production stage of manufacturing PocketFinder® personal locators. PocketFinders are small personal location devices designed to give parents, guardians and pet owners peace of mind.
